HEDRICK, Judge.
The defendant contends the Court erred in denying his motion to dismiss the count charging felonious receiving, and in stating that the case was submitted to the jury on the counts charging larceny and receiving. Since the defendant was convicted only on the count charging felonious larceny, no prejudicial error is shown by the fact that the Court did deny the defendant’s motion to dismiss the count charging receiving, and in stating that the case was being submitted to the jury on the counts charging larceny and receiving. It is clear that the Court submitted the case to the jury on the single count charging felonious larceny. The judge instructed the jury that it could return one of two verdicts, guilty of felonious larceny or not guilty of felonious larceny.
We have carefully reviewed the entire record and hold that the defendant had a fair trial free from prejudicial error.
No error.
Judges Britt and Parker concur.